Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 5/20/2019 and IDS filed on 5/20/2019 and 2/10/2021. 
Claims 1-5 are pending.

Priority
3.	The examiner acknowledges the present application has a priority date of 5/21/2018 from a Japanese application.
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recited a server that include a first acquirer, a second acquirer, and a deriver – however the first acquirer , the second acquirer, and the deriver can reasonably interpret as being 
Applicant’s should amend the claims to include computer hardware in order to overcome the rejection of the claims under 35 U.S.C 101.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keefe (U.S. Pub. No. 2010/0079004 A1).

As per claim 1, Keefe discloses:
A management server, comprising: 
a first acquirer configured to acquire contract information regarding electricity supply between an electricity supplier and a manager of the installation place of an electric outlet supplied with electricity from the electricity supplier (See Para [0059], i.e. power rate…eleven cents per kilowatt/hour, Para [0035], i.e. prior art calculate power rate cost is considered as the electricity supply information cited above]); 
a second acquirer configured to acquire charge result information of a user's vehicle charged up with electricity supplied through the electric outlet (See Para [0058], i.e. determining the amount of power consumed by an electric vehicle, See Para [0052]-[0059]); and 
a deriver configured to derive an amount of payment to the manager on the basis of the contract information acquired at the first acquirer and the charge result information acquired at the second acquirer (See Para [0059], i.e. EVMS credit an account of the power customer with the assed financial value... cost of the power consumed, Para [0052]-[0059]  -[prior art credit the power customer based on the charge amount and the power rate is considered as the deriving of the amount as cited above]).

As per claim 2, Keefe discloses all of the features of claim 1 as discloses above wherein Keefe also discloses wherein, when a contract unit price included in the contract information is lower than a predetermined unit price, the deriver derives an amount charged to the user on the basis of the contract unit price and the charge result information (See Para [0030]-[0035], i.e. determined by the terms of a contract, See Para [0078], Seee Para [0059], i.e. EVMS credit an account of the power customer with the assed financial value... cost of the power consumed, Para [0052]-[0059]   -[prior art price is based on contract database, therefore the contract define variation in price as cited above]).

As per claim 3, Keefe discloses all of the features of claim 2 as discloses above wherein Keefe also discloses wherein, when the contract unit price is the predetermined unit price or higher, the deriver derives an amount charged to the user on the basis of the predetermined unit price and the charge result information (See Para [0030]-[0035], i.e. determined by the terms of a contract, See Para [0078], Seee Para [0059], i.e. EVMS credit an account of the power customer with the assed financial value... cost of the power consumed, Para [0052]-[0059]   -[prior art price is based on contract database, therefore the contract define variation in price as cited above]).

As per claim 4, Keefe discloses:
An information processing method, comprising: 
acquiring contract information regarding electricity supply between an electricity supplier and a manager of the installation place of an electric outlet supplied with electricity from the electricity supplier (See Para [0059], i.e. power rate…eleven cents per kilowatt/hour, Para [0035], i.e. maintain contract database , See Para [0052]-[0059] –[prior art calculate power rate cost is considered as the electricity supply information cited above]);
acquiring charge result information of a user's vehicle charged up with electricity supplied through the electric outlet  (See Para [0058], i.e. determining the amount of power consumed by an electric vehicle, See Para [0052]-[0059]); and 
deriving an amount of payment to the manager on the basis of the contract information acquired and the charge result information acquired (See Para [0059], 

As per claim 5, Keefe discloses:
An information processing system, comprising: 
an electricity supply device (See Figure 1 and Figure 2, i.e. substation 14, CP 40a, See Para [0052]-[0059]  ); and 
a management server configured to communicate with the electricity supply device, the electricity supply device (See Figure 1, See Figure 2, i.e. 75a-75c, See Para [0052]-[0059]  )comprising: 
an electric outlet supplied with electricity from an electricity supplier; and a 
control device configured to retain contract information regarding electricity supply between the electricity supplier and a manager of the installation place of the electric outlet and to record charge result information of a user's vehicle charged up with electricity supplied through the electric outlet (See Para [0059], i.e. power rate…eleven cents per kilowatt/hour, Para [0035], i.e. maintain contract database , See Para [0052]-[0059] –[prior art calculate power rate cost is considered as the electricity supply information cited above]), the management server comprising: 
a first acquirer configured to acquire the contract information from the control device (See Para [0059], i.e. power rate…eleven cents per kilowatt/hour, Para prior art calculate power rate cost is considered as the electricity supply information cited above]); 
a second acquirer configured to acquire the charge result information from the control device (See Para [0058], i.e. determining the amount of power consumed by an electric vehicle, See Para [0052]-[0059]); and 
a deriver configured to derive an amount of payment to the manager on the basis of the contract information acquired at the first acquirer and the charge result information acquired at the second acquirer (See Para [0059], i.e. EVMS credit an account of the power customer with the assed financial value... cost of the power consumed, Para [0052]-[0059]  -[prior art credit the power customer based on the charge amount and the power rate is considered as the deriving of the amount as cited above]).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stancil et al. (U.S. Pub. No. 2012/0089408) , Figure 3 disclose contract 
between electric provider and host (manager), in which the electric provider pay 
the host (manager) (See Figure 3, i.e. 348) to allow charging of vehicle .

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHA T NGUYEN/           Primary Examiner, Art Unit 2851